Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2022 has been entered.

Claims cancelled	1-10,22
 
Claims pending	11-21 
Claims currently under consideration	11-21


Priority
This application has a filing date of 11/06/2018 and has PRO 62/739,321 filed 09/30/2018.


Withdrawn Objection(s) and/or Rejection(s)
The objection to claim 13; and rejection of claims 13 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are each hereby withdrawn in view of Applicant’s amendments.

Maintained Claim Rejection(s) - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection concerns new matter.
Claim 11 has been amended to add elements of: a separation unit comprising a molecule which binds a marker; a polymerase chain reaction unit in communication with one or more units comprising a first probe, second probe and third probe; and a chip fixed with oligonucleotide fragments (generically), yet the disclosure as originally filed provided no implicit or explicit support therefor, nor do the remarks accompanying the current amendment point to where any of such elements may be found in the priority document(s) or the application as filed.
Applicants are reminded that it is their burden to show where the specification supports any amendments to the disclosure.  See  MPEP 714.02,  paragraph 5, last sentence and also MPEP 2163.06 I.
MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure.
***
Please note that the above rejection has been updated from the original version to more clearly address applicants’ newly amended claims and/or arguments.

Response to Arguments
Pages 5-6 of the 3/24/2022 remarks asserts support for the amendments may be found in paragraph 0027 of the specification as originally filed which states: ”…The system comprises: an amplification unit, for a) performing PCR amplification on a double-stranded DNA, and marking one of its strands with a marker; a separation unit, for b) separating the amplified double-stranded DNA, keeping the DNA strand labeled with the marker, and naming it as a to-be-detected DNA strand; a polymerase chain reaction unit, for c) introducing the to-be-detected DNA strand, a first probe, a second probe, and a third probe into one reaction system for polymerase chain reaction...” (bold emphasis added by Applicant; italic by examiner)
In the aforementioned passage, the remarks contend the specification provides literal support for a separation unit, for separating amplified double-stranded DNA, which unit comprises a molecule that binds a marker on one strand of the double-stranded DNA thereby keeping the DNA strand labeled with the marker which is-a to-be-detected DNA strand. The remarks further assert in order to keep the labelled strand, a molecule that binds the marker is present in the unit. The remarks further contend the specification also provides literal support for a polymerase chain reaction unit that includes a to-be-detected DNA and three probes. With regard to “chips”, the remarks refer the reader to  paragraphs [0016], [0026], [0027], and [0032] which recite “biochips” or “chip(s)”.
In response, the following is noted. First, the passage from paragraph 0027 is NOT drawn to a separation unit that has a molecule that binds a marker, rather the separation unit is described as merely keepinh (retains) a to-be-detected labeled single DNA strand, there is no molecule that binds a marker (label) mentioned whatsoever. Since there are means of separating dsDNA into ssDNAs without a molecule such as with an electrical field, the passage does not provide implicit support therefor such a molecule in the separation unit either. Second, the passage does not describe a polymerase chain reaction (PCR) unit that is in communication with one or more units having a first, second and third probe. Rather the PCR unit is described as introducing a to-be-detected DNA strand to a first, second and third probe in a reaction system, there is no unit with three probes much less a unit in communication with the PCR unit mentioned whatsoever. Since a to-be-detected DNA strand and three probes may be mixed within the PCR unit itself, the passage does not provide implicit support therefor such a unit with three probes either. Concerning plural chips or biochips the examiner respectfully submits, sole independent claim 11 as currently presented is now drawn to a singular chip, rendering any review of paragraphs [0016], [0026], [0027], and [0032] moot.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639